Appellant was convicted of maiming L. F. Coyne by putting out his eye, punishment assessed being five years in the penitentiary.
No bills of exception are brought forward, and the only question is the sufficiency of the evidence.
The encounter which resulted in the loss of Coyne's eye occurred in the apartment of Bessie McKay. Coyne was there at her invitation, and took with him a pint of liquor. A number of other women came in and the liquor was consumed, and other was ordered by telephone. When the boy delivered it Coyne gave Bessie a ten-dollar bill to pay the boy. She reported that the boy did not have the change for ten dollars and was given a five-dollar bill by Coyne, out of which the boy was paid. Bessie gave Coyne back three dollars in change. Coyne told her *Page 131 
not to forget the ten dollars. Later, he again reminded her of the ten dollars, and according to Coyne's testimony, she became "rough" about it, and the other women left. Coyne kept demanding his money and Bessie ordered him out of the room. Appellant came out of the bathroom with a flat iron in his hand, cursed Coyne and also ordered him out. Bessie and appellant both attacked Coyne, appellant striking him a number of times with the iron, and the woman hitting him with a lamp stand. Appellant put the iron down and Coyne saw appellant put something on his hand with which he struck Coyne, who heard appellant say, "I got him, Bessie." Coyne was unconscious until three o'clock next morning. The assault occurred about five o'clock the evening before. Coyne lost his eye as a result of the blow mentioned. Appellant denied having struck Coyne. In view of all the testimony the court gave a charge on self-defense and defense of Bessie McKay, and supplemented his instructions by special charges requested by appellant.
We have examined the statement of facts carefully but see no necessity for a further detailed statement of them.
The charge presented every defensive issue raised by the testimony and we are without authority to disturb the verdict under the facts.
The judgment is affirmed.